     Case 3:17-cr-00029-REP Document 317 Filed 04/30/21 Page 1 of 5 PageID# 3522




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

UNITED STATES OF AMERICA,

v.                                                    Criminal No. 3:17cr29-02

VERSHAWN JACKSON

                                    MEMORANDUM OPINION

         Before    the     Court      is     the    defendant's             Letter     Motion    for

Compassionate Release               (ECF No.       285),        the defendant's MOTION FOR

COMPASSIONATE RELEASE PURSUANT TO SECTION 603(b) OF FIRST STEP ACT

(ECF No. 297) and supporting memorandum (ECF No. 299), the United

States'       Response         in    Opposition            to     Defendant's          Motion     for

Compassionate           Release       (ECF    No.         301),       the     DEFENDANT'S       REPLY

MEMORANDUM TO GOVERNMENT'S                   RESPONSE           (ECF No.       305),    the     FIRST

SUPPLEMENT         TO     DEFENDANT'S         MOTION        FOR        COMPASSIONATE        RELEASE

PURSUANT TO 18 U.S.C. SECTION 3582(C) (1) (A) AND THE FIRST STEP ACT

(ECF No.      306),      the United States' Status Report on the COVID-19

Infection         at    FCI    Fort    Dix         (ECF     No.       309),     the    DEFENDANT'S

SUPPLEMENTAL REPORT AND REPLY                      (ECF No.           313),    the Joint Status

Report      Regarding         Defendant's      Motion           for    Compassionate        Release

Pursuant to Section 603(b)                 of the First Step Act (ECF No. 316),

the supporting exhibits submitted in the case, and the entire case

file.       For the reasons set forth below,                          the defendant's Letter

Motion for Compassionate Release (ECF No. 285) and the defendant's
 Case 3:17-cr-00029-REP Document 317 Filed 04/30/21 Page 2 of 5 PageID# 3523




MOTION FOR COMPASSIONATE RELEASE PURSUANT TO SECTION 603(b)                        OF

FIRST STEP ACT (ECF No. 297) will be granted.


                                 BACKGROUND

     The defendant pled guilty to conspiracy to commit wire fraud

in violation of 18 U.S.C. § 1349.           His Criminal History Category

was III.    The defendant actively participated in a conspiracy run

by his father for many years.        The conspiracy involved insurance

fraud and the setting of fires to collect on insurance policies.

However, the defendant, although complicit in the offense conduct,

did not engage in any violent activity.               The Government claims

that the defendant is a danger to the community, but it bases that

assertion only on the offense conduct and the conduct does not

bear out the proof that he is violent or a danger to the community.


                                 DISCUSSION

     The applicable statute, 18 U.S.C.          §   3582(c) (1) (A), provides,

in pertinent part, that, upon appropriate motion, the Court "may

reduce     the   term   of   imprisonment                   if     it     finds   that

'extraordinary and compelling reasons' warrant such a reduction."

It is settled that the burden is on the defendant to prove that

extraordinary     and   compelling   reasons        exist    for        compassionate

release under§ 3582(c) (1) (A) (i).         United States v. White, 378 F.

Supp.3 784, 785 (W.D. Mo. 2019).
                                      2
 Case 3:17-cr-00029-REP Document 317 Filed 04/30/21 Page 3 of 5 PageID# 3524




       The "mere existence of COVID-19 in society and the possibility

that    it    may    spread     to    a    particular       prison       alone    cannot

independently         justify        compassionate          release,          especially

considering the Bureau of Prison's statutory role, and extensive

professional efforts to curtail the virus' spread.                       United States

v. Raia, 954 F.3d 594, 597 (3rd Cir. 2020).                   In assessing whether

the record shows the existence of extraordinary and compelling

reasons for compassionate release,                   courts consider,        inter alia,

the guidance of the CDC, and non-binding policy statements of the

United States Sentencing Guidelines.                   See United States v. Beck,

425 F. Supp. 3d 573, 581-82 (M.D.N.C. 2019).                 The policy statements

are not binding but are informative and may be considered.                        United

States v. McCoy,         981 F.3d 271,         276    (4th Cir.   2020).       The cases

teach that, to constitute extraordinary and compelling reasons for

compassionate release, medical conditions must be serious.                          Also,

it is generally true that "chronic conditions that can be managed

in prison are not a sufficient basis for compassionate release."

United States v. Ayon-Nunez, No. l:16-cr-130, 2020 WL 704785, at

*2-3 (E.D. Cal. Feb. 12, 2020).

       To    establish    existence       of       "extraordinary      and   compelling"

reasons      for    compassionate         release      because    of    COVID-19,     the

defendant must show "both a particularized susceptibility to the

disease and a particularized risk of contracting the disease at
                                               3
    Case 3:17-cr-00029-REP Document 317 Filed 04/30/21 Page 4 of 5 PageID# 3525




[his] prison facility."           United States v. White,              F. Supp. 3d

- - -,       2020 WL 1906845, at *1 (E.D. Va. April 23, 2020)              (quoting

United States v. Feiling, 453 F. Supp.3d 832, 840 (E.D. Va. 2020)).

        1.     Particularized Susceptibility

       The defendant has established that he has Type II Diabetes

and that he is obese and has hypertension.                   The United States

concedes that he meet the CDC guidelines for potential higher risk

of COVID-19.           However, the fact that a defendant has established

a    higher      susceptibility      to    COVID-19   does   not   resolve       the

particularized susceptibility requirement.                 It appears that the

conditions        on     which   Jackson    bases   his   motion   are     "chronic

conditions that can be managed in prison                  [and thus]     are not a

sufficient basis for compassionate release."                  United States v.

Ayon-Nunez, No.          l:16-cr-130,     2020 WL 704785, at *2-3        (E.D.   Cal.

Feb . 12 , 2 0 2 0 ) .      In addition,    Jackson has not established that

his medical needs cannot be met while incarcerated and,                     indeed,

the medical records filed herein outline that he receives regular

medical care, adjustment of his medications, and testing related

to the chronic health issues.              Further, Jackson's medical records

show that medical treatment in prison has produced a reduction of

weight from 310 pounds to 237 pounds and a significant reduction

in the AlC level that marks diabetes.



                                            4
 Case 3:17-cr-00029-REP Document 317 Filed 04/30/21 Page 5 of 5 PageID# 3526




     However,    Jackson has contracted COVID-19 and has had viral

pneumonia.    He now suffers from coughing and shortness of breath.

     In sum,    Jackson has met     the particularized susceptibility

risk facet of the applicable test.

     2.      Particularized Facility Risk

     Jackson has met the particularized facility risk component of

the appropriate test.     He has shown that Ft. Dix has the highest

rate of COVID-19 positivity of any federal prison.          And, the data

submitted by the United States tends to confirm that.

     On this record, Jackson has shown that the defendant's Letter

Motion for Compassionate Release (ECF No. 285) and the defendant's

MOTION FOR COMPASSIONATE RELEASE PURSUANT TO SECTION 603(b)              OF

FIRST STEP ACT (ECF No. 297) should be granted.


                                CONCLUSION

     For the reasons set forth above, the defendant's Letter Motion

for Compassionate Release (ECF No. 285) and the defendant's MOTION

FOR COMPASSIONATE RELEASE PURSUANT TO SECTION 603(b) OF FIRST STEP

ACT (ECF No. 297) will be granted.        A separate Order shall enter.

     It is so ORDERED.


                                                /s/
                             Robert E. Payne
                             Senior United States District Judge
Richmond, Virginia
Date: April     J.!2.,
                   2021
                                     5
